Judgment and order reversed and new trial granted, with costs to abide the event, on the ground that the trial court erred in submitting to the jury the question as to the construction of the contract. The learned court refused to allow plaintiff to show the cost of manufacture with the view of showing net profits, and it was error to charge the jury that if they found that the contract meant net profits the defendant was entitled to a verdict. It was also error to admit in evidence over exception at folio 362 the various writings, reports, etc., as there was no evidence that plaintiff .....had examined them or knew their contents.^ Jqffits,._jL—J., Mills-,Rich, -Kdy-ffld- Jaycox,- JJ., -concur.-